      Case 2:17-cv-00346-JCM-VCF Document 226 Filed 06/17/20 Page 1 of 3


 1   JOHN R. BAILEY
     Nevada Bar No. 0137
 2   DENNIS L. KENNEDY
     Nevada Bar No. 1462
 3   JOSHUA P. GILMORE
     Nevada Bar No. 11576
 4   PAUL C. WILLIAMS
     Nevada Bar No. 12524
 5   STEPHANIE J. GLANTZ
     Nevada Bar No. 14878
 6   BAILEYKENNEDY
     8984 Spanish Ridge Avenue
 7   Las Vegas, Nevada 89148-1302
     Telephone: 702.562.8820
 8   Facsimile: 702.562.8821
     JBailey@BaileyKennedy.com
 9   DKennedy@BaileyKennedy.com
     JGilmore@BaileyKennedy.com
10   PWilliams@BaileyKennedy.com
     SGlantz@BaileyKennedy.com
11
     Attorneys for Plaintiff/Counterdefendants
12   TPOV Enterprises, LLC, TPOV Enterprises 16, LLC,
     and Rowen Seibel
13
                                UNITED STATES DISTRICT COURT
14                                   DISTRICT OF NEVADA

15   TPOV ENTERPRISES 16, LLC, a Delaware            Case No. 2:17-cv-00346-JCM-VCF
     limited liability company,
16
                                Plaintiff,
17                vs.                                STIPULATION AND ORDER STAYING
                                                     BRIEFING ON PLAINTIFF/
18   PARIS LAS VEGAS OPERATING COMPANY,              COUNTERDEFENDANTS’ MOTION TO
     LLC, a Nevada limited liability company,
19                                                   EXTEND DISCOVERY DEADLINES
                             Defendant.              [ECF NO. 224]
20   ________________________________________

21   PARIS LAS VEGAS OPERATING COMPANY,
     LLC, a Nevada limited liability company,                 (FIRST REQUEST)
22
                                Counterclaimant,
23                vs.

24   TPOV ENTERPRISES, LLC, a Delaware limited
     liability company, TPOV ENTERPRISES 16,
25   LLC, a Delaware limited liability company,
     ROWEN SEIBEL, an individual,
26
                                Counterdefendants.
27

28

                                             Page 1 of 3
       Case 2:17-cv-00346-JCM-VCF Document 226 Filed 06/17/20 Page 2 of 3


 1          Pursuant to LR IA 6-1, Plaintiff/Counterdefendant TPOV Enterprises 16, LLC (“TPOV
 2   16”); Counterdefendant TPOV Enterprises, LLC (“TPOV”); Counterdefendant Rowen Seibel
 3   (“Seibel”) (collectively, “Seibel and the TPOV Entities”); and Defendant/Counterclaimant Paris
 4   Las Vegas Operating Company, LLC (“Paris”) (collectively, the “Parties”) stipulate and agree as
 5   follows:
 6          1.      On May 29, 2020, Seibel and the TPOV Entities filed a Motion to Extend Discovery
 7   Deadlines (the “Motion to Extend”). (ECF No. 224.)
 8          2.      Currently, the deadline to file a response to the Motion to Extend is June 12, 2020.
 9          3.      On June 10, 2020, the court in the related lawsuit styled Seibel v. PHWLV, LLC, et
10   al., Case No. A-17-751759-B, currently pending before the Eighth Judicial District Court of the
11   State of Nevada (the “State Court Matter”), orally granted, in part, a similar motion to extend
12   certain discovery deadlines in the State Court Matter.
13          4.      The Parties have agreed that discovery in this matter will proceed simultaneously
14   with discovery conducted in the State Court Matter and thus anticipate filing a stipulation and
15   proposed order to address the discovery deadlines in this matter—which would render the Motion
16   to Extend moot—promptly following entry of an order extending the discovery deadlines in the
17   State Court Matter.
18          5.      Accordingly, the Parties have agreed that, briefing shall be stayed on the Motion to
19   Extend while the Parties finalize a stipulation and proposed order to address the discovery schedule
20   in this matter in line with the schedule to be entered in the State Court Matter.
21          6.      Good cause exists to stay briefing on the Motion to Extend as it will be unnecessary
22   for the Court to rule upon the Motion to Extend following entry of a new discovery schedule as
23   agreed by the Parties. In an effort to conserve judicial resources, the Parties respectfully request
24   that this Court stay briefing on the Motion to Extend.
25   ///
26   ///
27   ///
28   ///

                                                   Page 2 of 3
       Case 2:17-cv-00346-JCM-VCF Document 226 Filed 06/17/20 Page 3 of 3


 1          7.      This is the first request to stay briefing on the Motion to Extend and is made in good
 2   faith and not for the purpose of delay.
 3    Dated this 12th day of June, 2020.                Dated this 12th day of June, 2020.
 4    BAILEYKENNEDY                                    PISANELLI BICE PLLC
 5    By: /s/ Paul C. Williams                          By: /s/ M. Magali Mercera
          JOHN R. BAILEY                                   JAMES J. PISANELLI
 6        DENNIS L. KENNEDY                                DEBRA L. SPINELLI
          JOSHUA P. GILMORE                                M. MAGALI MERCERA
 7        PAUL C. WILLIAMS                                 BRITTNIE T. WATKINS
          STEPHANIE J. GLANTZ                              400 South 7th Street, Suite 300
 8    Attorneys for Plaintiff/Counterdefendants            Las Vegas, Nevada 89101
      TPOV Enterprises, LLC, TPOV Enterprises              JJP@pisanellibice.com
 9    16, LLC, and Rowen Seibel                            DLS@pisanellibice.com
                                                           MMM@pisanellibice.com
10                                                         BTW@pisanellibice.com
                                                        Attorneys for Defendant/Counterclaimant
11                                                      Paris Las Vegas Operating Company, LLC
12

13

14                                                IT IS SO ORDERED.
15

16                                                ______________________________________
                                                  UNITED STATES MAGISTRATE JUDGE
17
                                                          6-17-2020
18                                                DATED:__________________________
19

20   Respectfully submitted by:
21   BAILEYKENNEDY
22   By: /s/ Paul C. Williams
         JOHN R. BAILEY
23       DENNIS L. KENNEDY
         JOSHUA P. GILMORE
24       PAUL C. WILLIAMS
         STEPHANIE J. GLANTZ
25   Attorneys for Plaintiff/Counterdefendants
     TPOV Enterprises, LLC, TPOV Enterprises 16, LLC,
26   and Rowen Seibel
27

28

                                                  Page 3 of 3
